NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SANOFI-AVENTIS, SANOFI-SYNTHELABO, INC.,
AND BRISTOL-MYERS SQUIBB SANOFI
PHARMACEUTICALS HOLDING PARTNERSI-IIP,
Plaintiffs-Appellees,
V.
APOTEX INC. AND APOTEX CORP.,
Defendants-Appellcmts.
2011-1048
Appea1 from the United States District Court for the
Southern District of NeW York in case no. 02-CV-2255,
Judge Sidney H. Stein.
ON MOTION
O'RDER
Ap0tex, Inc. and Apotex C0rp. move without opposi-
tion to include the transcript of the September 3, 2009
district court proceedings in the addendum. Sanof1-
Aventis moves without opposition to reform the caption

SANOFI-AVENTIS V. APOTEX 2
Upon consideration thereof,
IT lS ORDERED THATI
The motions are granted The revised official caption
is reflected above.
FOR THE CoURT
 1 l  /s/ Jan Horba1_v
Date J an Horbaly
Clerk
cc: Evan R. Chesler, Esq.
Robert B. Breisb1att, Esq.
s19
u.s.¢ouR¥!HPPaLsFoR
THE FEDEP}.L GlRCLl|T
JAN' 1 1 2011
JAN |'l9RBAL‘l
CLERK